Campbell, J.,
delivered the opinion of the court.
The goods were Kiser’s, undoubtedly, but the deed of trust he gave to secure the purchase-money for them was coetaneous with his acquisition of title, and therefore he held them subject to the deed of trust, which was paramount to any other claim.
Section 1300 of the Code of 1880 does not derange the order of priority among the creditors of the person transacting business. The property made liable for his debts is to be subjected in the order of precedence fixed by law independently of § 1300.
As the condition of the deed of trust had been broten at the time of the trial it was right to maintain the claim, although it was made prematurely. Helm v. Gray, 59 Miss. 54.

Affirmed.